Citation Nr: 0331368	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-01 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from May 1970 to April 1972.  
This case came before the Board of Veterans' No. Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board cannot 
verify that all required notice and development action 
specified in this statute have been complied with during the 
pendency of the current appeal.  The record does not show 
that the veteran has been informed of the evidence necessary 
to substantiate his claim.  There are no references to the 
requirements of the VCAA nor does the RO indicate what 
evidence the VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

Since the issuance of the most recent supplemental statement 
of the case, the Board received additional argument submitted 
by the veteran pertinent to his claim.  The United States 
Court of Appeals for the Federal Circuit held that when 
additional relevant evidence is obtained by the Board that 
was not initially considered by the RO, the Board must refer 
the evidence to the RO for review unless this procedural 
right is waived by the appellant.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed including the notice obligations 
outlined in the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim, 
to include consideration of the additional 
evidence received since the statement of 
the case.  If the benefit sought is not 
granted the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


